Citation Nr: 1400007	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-15 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Evaluation in excess of 20 percent for lumbar strain with degenerative disc disease.

4.  Evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

5.  Evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

6.  Evaluation in excess of 10 percent for metatarsalgia of the feet.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty from May 1979 to May 1983, September 1990 to May 1991, and June 2002 to December 2002.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

During the appeal, an April 2012 rating decision granted an increased, 20 percent disability evaluation for the Veteran's lumbar strain with degenerative disc disease, also effective May 21, 2007.  The RO also granted a 10 percent evaluation for each knee, effective May 21, 2007, as well as an increased, 10 percent disability rating for her metatarsalgia of the feet, effective May 21, 2007.  The Veteran has not indicated that she agreed with the increased ratings that were assigned.  Therefore, the grants of higher ratings are not full grants of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
	
The Virtual VA claims file has been reviewed.  

The issue of entitlement to service connection for migraine headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased disability ratings for lumbar strain with degenerative disc disease and patellofemoral syndrome of the right and left knees, as well as the issues of entitlement to service connection for rheumatoid arthritis and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 29, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an increased evaluation for metatarsalgia of the feet is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an increased evaluation for metatarsalgia of the feet by the appellant or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at the time of the scheduled November 29, 2012 videoconference hearing before the undersigned, the Veteran and her authorized representative indicated that the Veteran desired to withdraw her appeal of her claim of entitlement to an increased evaluation for metatarsalgia of the feet.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased evaluation for metatarsalgia of the feet is dismissed.


REMAND

In this case, the Veteran was provided with a VA examination in July 2007 as to her claims for service connection of rheumatoid arthritis and a cervical spine disorder.  However, these examinations are insufficient as the VA examiner did not provide an opinion as to whether these disorders are related to her active service.  The Board observes that the December 2010 VA examiner considered her rheumatoid arthritis as part and parcel of her service-connected knee and lumbosacral spine disorders, but that private treatment records from Virginia Mason Hospital show that her rheumatoid arthritis is in her wrists and hands.  Likewise, the Veteran has been diagnosed with degenerative disc disease of the cervical spine, but it is unclear whether this is related to her service, as asserted by the Veteran.  The Board observes that a September 2004 private treatment record from Dr. W indicates that the Veteran reported a history of neck pain since a motor vehicle accident approximately 20 years earlier.  A remand is therefore warranted to obtain an opinion on the questions as to whether the Veteran's rheumatoid arthritis and cervical spine disorder are related to her service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

The Board observes that the Veteran was most recently afforded a VA examination in connection with her claims for increased disability evaluation for her lumbosacral strain with degenerative disc disease and patellofemoral syndrome of the right and left knees in December 2010.  The Board observes that the Veteran underwent right knee surgery in January 2011, and has not been reevaluated since that time.  Additionally, the Veteran testified at her hearing before the undersigned that her disabilities have worsened since her last examination, and are more severe than presently evaluated.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of her service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, prior to December 2009 or since September 2011.

2.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of her service-connected lumbosacral strain with degenerative disc disease.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected patellofemoral syndrome of the right and left knees.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any rheumatoid arthritis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any rheumatoid arthritis is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any cervical spine disorder is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

6.  If, upon completion of the above action, the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


